Tbe appellee, by her bill of complaint in tbe court below, sought tbe cancellation of a deed of conveyance of lands, her statutory separate estate, made by her and her husband to J. D. Henderson, one of tbe appellants, on the ground that said deed, though in form an absolute deed of conveyance, was in fact a mortgage and made to secure a pre-existing debt due from her bus-band to tbe firm of J. D. & J. C. Henderson, and to get *670an extension of time for the payment of the same.
On the submission of the cause upon the. pleadings and proof, the chancellor rendered a decree granting the relief prayed for by the complainant.
The defendant appeals, and assigns as error the rendition of said decree.
Judgment affirmed.
Opinion by
McClellan, C. J.